UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6291


PAUL W. HUGHES,

                    Petitioner - Appellant,

             v.

JOHN WALRATH, Warden State Farm Correctional Complex (State Farm Work
Center),

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00335-TSE-TCB)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Paul W. Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul W. Hughes seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. In a civil case, a party must file a notice of appeal within 30

days of the judgment or order being appealed, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). An inmate’s

notice of appeal is considered filed as of the date it was properly delivered to prison

officials for mailing to the court. Fed. R. App. P. 4(c)(1)(A); Houston v. Lack, 487 U.S.
266, 276 (1988).

       Here, the date on the notice of appeal and in the 28 U.S.C. § 1746 declaration in the

informal brief filed in this court indicates that Hughes handed his notice of appeal to prison

officials for mailing within the appeal period, but a date stamp on the envelope that

contained the notice of appeal indicates that prison officials received the notice just outside

the appeal period. We therefore remand the case for the limited purpose of allowing the

district court to determine the date on which Hughes filed the notice of appeal under Rule

4(c)(1). The record, as supplemented, will then be returned to this court for further

consideration.

                                                                                REMANDED




                                              2